OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, modified, without costs, by granting plaintiff’s motion for partial summary judgment on the issue of liability on his Labor Law § 240 (1) claim against defendants Manhattanville College and TJR, Inc. and, as so modified, affirmed, and certified question answered in the negative. Defendants failed to raise a triable issue of fact whether the plaintiff was the sole proximate cause of his accident (see Barreto v Metropolitan Transp. Auth., 25 NY3d 426, 433-434 [2015]).
Concur: Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia.